DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Response to Arguments
The 35 U.S.C. 112(a) rejection of claims 15 and 18 and 35 U.S.C. 112(b) rejections of claim 4, 7, 15, and 18 are withdrawn in view of the amendments to the claims.
The 35 U.S.C. 112(b) rejections of claims 1 and 5 with respect to the stylus pen, the marker, the cerebral function measuring device, and the medical imaging device are withdrawn due to further consideration of the claims and as noted in the interview summary dated 03/28/2022. 
Examiner notes the rejections of claims 1, 11, and 12 with respect to the three-dimensional shape are merely updated in view of the amendments to the claims. 
New 112(a) and 112(b) rejections necessitated by amendment and upon further consideration of the claims. 
Regarding the 112(f) interpretation of the “model acquisition unit”. Examiner notes that the interpretation was inadvertent and has been removed from the current rejection.
Applicant’s arguments, see REMARKS, filed 04/07/2022, with respect to the 35 U.S.C. 112(f) claim interpretation of the “display unit” have been fully considered and are persuasive.  The 35 U.S.C. 112(f) claim interpretation of the “display unit” has been withdrawn. 
Regarding the 112(f) interpretations of “a cerebral function measuring device”, “an input unit”, “a display unit” applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. For example, applicant argues “Examiner has completely failed to substantively respond to case law and MPEP sections cited by the Applicants to support their argument that these terms are 1) not generic placeholder terms; 2) are terms which are understood by persons of ordinary skill in the art to connote structure and therefore by definition are not interpretable under 112(f) and 3) these terms are terms of art that a person having ordinary skill in the art would immediately comprehend refer to structure” (REMARKS pg. 9). Examiner respectfully disagreed in that the final office action mailed on 01/14/2022 responded to each of the arguments specifically made against the rejection as to the fact that the cerebral function measuring device, input device, and display device 1) are generic place holders (e.g. device) modified by functional language (e.g. cerebral function measuring, input, and display) (see pg. 22-23) 2) are not terms which are understood by persons of ordinary skill in the art to connote structure and therefore by definition are not interpretable under 112(f) (see pg. 23) and 3) are not terms of the art that a person having ordinary skill in the art would immediately comprehend refer to structure (see pg. 23). Therefore, examiner directly addressed each and every argument specific to the rejection. Examiner notes that remarks regarding case law and MPEP (e.g. pages 9-10 of the REMARKs dated 11/10/2021) were not addressed in the office action mailed on 01/14/2022 as they were merely informative and had no apparent direct ties to the arguments at hand. More specifically, it is/was not made clear how the fact patterns of the cited case law and MPEP sections are relevant to the instant application/claim interpretations. 
Examiner notes that the non-patent literature citations have been considered but remain non-persuasive regarding the claim interpretations. 
For example, applicant argues “because the terms ‘cerebral-function measuring device,’ ‘display unit’ and ‘input device’ are terms of art which refer to the name of a type of device, Applicants submit that a person of ordinary skill in the art would immediately comprehend these terms connote sufficiently definite structure, and therefore do not invoke 112(f)” (REMARKs pg. 10). Examiner respectfully disagrees in that these terms do not refer to the name of a type of device as specific to MPEP 2181(I)(A), which refers to names such as “filters”, “brakes”, “clamp”, etc., but rather these are devices with corresponding functional language such as “cerebral-function measuring” and “input”. 
Specifically, examiner points applicant to the 112(f) interpretation of “cerebral-function measuring device” on pg. 6 of the Office Action. As noted in the claim interpretation, because the “device” is connected to the functional language “cerebral-function measuring” the device itself is a nonce term for measuring cerebral function and the limitation “cerebral function measuring” provides no structural support to the device. With respect to the non-patent literature, the fact that cerebral function monitor in the Jove reference and device for continuous monitoring of cerebral activity of the British Medical Journal are used in connection with EEG does not provide any additional support that a cerebral-function measuring device is a known term in the art. In fact, the Jove Reference and the British Medical Journal in isolation would appear to conclude that the cerebral-function measuring device is limited to EEG, however, this does not appear to be the case. Because the limitation is being interpreted under 112(f) examiner is required to look to the specification to determine the structure of the cerebral function measuring device. Such structure is interpreted in light of the specification as an MEG and/or EEG ([0047]) or technical equivalents thereof, however, the ambiguity of cerebral-function measuring device when looking at the claim alone would at least include additional cerebral-function measuring devices (NIR, FMRI, etc.) and it is not made clear whether such cerebral function measuring devices would be capable of detecting the markers of the claimed invention nor if the claimed invention would function accordingly using such additional cerebral-function measuring devices, since the specification specifically sets forth only two types of cerebral function measuring devices (MEG and EEG).
Examiner further points applicant to the 112(f) interpretation of the “input device” on page 6 of the Office Action.as noted in the claim interpretation, because the “device” is connected to the functional language “configured to” the device itself is a nonce term for performing the functions of “receiving”, “determining”, “generating” and the limitation “input” provides not structural support for the device. Examiner notes that the limitation input is ambiguous as to the structure and is not well known in the art to mean one specific type of input. Because the limitation is being interpreted under 112(f) examiner is required to look to the specification to determine the structure of the input device. Such structure is interpreted in light of the specification as a processor based on [0045] and [0047]. Examiner further notes that were input device not interpreted under 112(f), a 112(b) rejection would be necessitated since the stylus pen is an input device in its broadest reasonable interpretation, therefore it would be unclear if the stylus pen and the input device are one in the same. 
 
Regarding the 103 rejections, applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
	**As noted in the interview summary dated 03/28/2022 the stylus pen, the marker, and the cerebral function measuring device of claim 1 and the medical imaging apparatus of claim 5 are not considered a part of the claimed invention but are rather used in conjunction with the claimed invention. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “cerebral-function measuring device” in claims 1, 11 and 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“to measure cerebral function”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes “cerebral function measuring” is merely functional language which does not provide sufficient structure to the generic device.
A review of the specification shows that a magnetoencephalography and EEG and technical equivalents thereof (PGPub [0032], [0038]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “input device” in claim 11 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “input device”) is modified by functional language (“to receive”, “to determine”, and “to generate”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “input” is merely a functional modifier of the device which does not provide any structural support.
A review of the specification shows that a processor (PGPub [0045] and [0047] and fig. 3 or 4 (20)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claims 1, 11, and 12 recite the limitation “the guide of the position to be acquired next being a line to be traced next (to be followed) along the measurement target using the stylus pen”. Examiner notes that the specification appears to provide support for the guide of the position to be acquired next being an area to be traced next along the measurement target using the stylus in at least paragraph [0066] of the PGPub, there is no disclosure that the area is a line to be traced next. Examiner further notes that while figures 7 and 13 depict lines as part of the Area A1, there is no connecting support that such lines are to be traced next, but rather appear to be pointing towards and including the area to be traced next which is supported by the specification in at least [0066]. With respect to applicant’s remarks that paragraphs 0014, 0061-0097 and 0090-0097 provide support for the amendments, it has not been found that these paragraphs provide any support (e.g. implicitly nor explicitly) for the guide of the position to be acquired next being a line to be traced next. Additionally applicant pointed to fig. 13 for support. As noted above, fig. 13 does not appear to provide sufficient support that the area to be traced next corresponds to a line to be traced next. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
Additionally, claims 1, 11, and 12 recite “receive a second signal transmitted from the stylus pen as the stylus pen is moved along the line to be traced next”. Examiner notes that the specification appears to explicitly recite receiving three FPs specified with the stylus pen (PGPub [0061]-[0062]), however, there is no explicit disclosure for transmitting signals from the stylus pen as the stylus pen is moved along the line to be traced next. In other words, while there is disclosure of an area to be traced next displayed on the three-dimensional shape as depicted in figs. 7 and 13, there is not sufficient support of a signal being transmitted from the stylus pen as the stylus pen is moved along the line to be traced next.  For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite the limitation “a second shape of the measurement target”. It is unclear if the first shape and the second shape are the same. For example, the measurement target would appear to only have one shape, therefore the first and second shape should be the same, however, the way the claim is written makes it unclear if the first and second shape are the same shape. It appears based on the specification and dependent claims that the “second shape” is a three-dimensional image or model of the first shape (PGPub [0066]). For examination purposes, it has been interpreted to mean any second shape, however, clarification is required. 
Claims 1, 11, and 12 recite the limitation “a position of a marker” or “the position of the marker”. It is unclear if the position of the marker is a part of the position information recited previously or if this is different position information. For examination purposes, it has been interpreted to mean any position, however, clarification is required. 
Claims 1, 11, and 12 recite the limitation “a position to be acquired next”. It is unclear fi the position to be acquired next is the same as the position of the marker, as it is not yet clear if the position of the marker has been “acquired” or is to be acquired. For examination purposes, it has been interpreted to mean any position including the position of the marker, however, clarification is required. 
Claims 3 and 4 recite the limitation ”the first signal received from the stylus pen includes at least three reference points”. It is unclear if the marker is a reference point and thus the first signal corresponds to the position of the marker, or if the marker is different from the three reference points. For examination purposes, it has been interpreted to mean any reference points, however, clarification is required. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner notes that claim 10 is directed towards limitations which only attempt to further define an unclaimed element (i.e. the cerebral-function measuring device). Since the cerebral function measuring device is not a part of the claimed invention and is merely used in conjunction with the claimed invention the claim fails to further limit the claim(s) from which it depends (i.e. claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 10-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull et al. (US 20130109996 A1), hereinafter Turnbull in view of Ben-Yishai et al. (US 201400078517 A1), hereinafter Ben-Yishai as evidenced by NPL Pohemus (“FASTRAK DIGITIZER”)
Regarding claims 1, 11, and 12,
Turnbull teaches a measurement system (at least fig. 1 (10) and corresponding disclosure in at least [0021]) 
A cerebral-function measuring device (at least fig. 1 (20) and corresponding disclosure in at least [0022] which discloses each EEG electrode in the sensing system (20) corresponds to a sensing channel that provides a signal representing sensed brain electrical activity) configured to detect a marker attached to the measurement target ([0073] which disclose the electrodes are placed on (i.e. attached to) the patients body at desired locations. Examiner notes the sensing system detects the markers in that it detects signals from the markers)
A stylus pen (at least fig. 1 (26) and corresponding disclosure in at least [0024]. Examiner notes the Fastrack system available from Pohemus, Inc comprises a stylus pen as evidenced by Pohemus pg. 1) configured to transmit a first signal, the first signal including position information corresponding to a first shape of the measurement target ([0024] which discloses the electrode locator including the stylus is configured to determine coordinates (i.e. position information) of the electrodes on the patient’s head (i.e. corresponding to a first shape of the measurement target). Examiner notes that in determining the coordinates at least a first signal is transmitted from the stylus such that its position is captured)
an input device (at least fig. 1 (12, 14, and 27) and corresponding disclosure in at least [0021] and [0025]) comprising:
a controller (at least fig. 1 (12, 14, and 27) and corresponding disclosure in at least [0021] and [0025] or at least fig. 11 (300) and corresponding disclosure in at least [0079] which discloses the computer system (and thus a corresponding controller) can be employed to execute one or more of the embodiments, such as including acquisition and processing of sensor data, processing of image data as well as analysis of transformed sensor data and image data)) configured to 
Receive the first signal transmitted from a stylus pen ([0025] which discloses the co-registration function is programmed to co-register the coordinates corresponding the electrode locations determined by the electrode locator, thus the signal from the electrode locator (i.e. stylus) is transmitted to and received by the controller) 
determine positional relation between the position of the marker and the first shape of the measurement target ([0025] which discloses the co-registration function is programmed to co-register the coordinates (i.e. determine a position relation between), corresponding to the electrode locations 26, with the image data from the imaging system 24 into a common spatial coordinate system for the head geometry (i.e. a first shape of the measurement target)), 
generate a screen (at least fig. 10 (250) and corresponding disclosure in at least [0072]) in which a second shape of the measurement target (at least fig. 10 (252) and corresponding disclosure in at least [0073]) and a guide of a position to be acquired next with the stylus pen ([0073] which discloses graphical map of the skull includes locations of each of a plurality of electrodes for a given configuration, and the GUI provides step-by-step instructions such as including commands to start digitization and  when to measure each electrode location, and the like) and [0075] which discloses the GUI interface facilitates digitization of electrode locations, a list of electrodes can be provided at 256, such as can be utilized to indicate which electrode is to be digitized in the map 252. For instance, the electrode that is to be digitized can be highlighted in the list) are superimposed (see at least fig. 10. Examiner notes that at least in fig. 10 a highlighted electrode Fp1 would indicate an electrode which is to be digitized. The position of Fp 1 is superposed on the second shape in the screen as shown in fig. 10).
And receive a second signal transmitted from the stylus pen as the stylus pen is moved along a line to be traced next (Examiner notes that controller would receive any signal transmitted by the stylus pen. Therefore as the stylus pen is moved from one electrode to another (i.e. along a line to be traced next) the controller would receive a second signal transmitted from the stylus pen accordingly)
A display unit (at least fig. 1 (42) and fig. 10 (250) and corresponding disclosure in at least [0036] and [0073]) configured to display the screen generated by the controller on a display portion (see at least fig. 10).

Turnbull fails to explicitly teach the second shape of the measurement target being a three-dimensional (3D) shape of the measurement target and wherein the guide of the position to be acquired next being a line to be traced next to be followed along the remeasurement target using the stylus.
Nonetheless, Ben-Yishai, in a similar field of endeavor involving a stylus for determining position information corresponding to a shape of a measurement target, teaches generating a screen in which a second shape of a measurement target and a line to be traced next to be followed along the measurement target using the stylus pen are superimposed ([0082] which discloses processor may superimpose navigational information on the model, navigation information may include a line representing a trajectory of (including projected trajectory) of the medical tool 472 ([0059] which discloses the medical tool may be a stylus, used for determining position of fiducials ([0065])), the second shape of the measurement target being a three-dimensional (3D) shape of the measurement target ([0065] which discloses the model of the body of patient may be a 3D model such as a Magnetic Resonance Imaging model)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Turnbull to include generating a screen as taught by Ben-Yishai in order to enhance the co-registration between the electrode locator and the MRI image by allowing the user to digitize the electrodes with respect to the 3D model generated from the MRI image and additionally enhance the instructions presented to the user by providing additional trajectory information from one acquisition to another such that a user knows how to better manipulate the stylus to get to the next electrode. 

The modified system of claim 11 would includes the input device of claim 1 and the non-transitory computer-readable medium of claim 12. 

Regarding claim 2,
 Turnbull, as modified, teaches the elements of claim 1 as previously stated. Turnbull further discloses further comprising: 
The controller is further configured to 
acquire a 3D model of the first shape of the measurement target ([0023] which discloses the geometry data can include actual patient geometry such as acquired by MRI thus the patient specific MRI can provide a more realistic and individualized head model and [0061] which discloses one or more anatomical images (e.g. MRI images) used to show the source localization which uses the geometry data may be three-dimensional images), wherein
Ben-Yishai further teaches acquiring a 3D model of a first shape of the measurement target and using the 3D model of the first shape of the measurement target as the second shape of the measurement target ([0065] which discloses database stores (and thus acquires) a model fo the body of the patient such as a magnetic resonance imaging model and [0082] which discloses processor may superimpose navigational information on the model)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Turnbull, as currently modified, to include using the 3D model of the first shape as the second shape as taught by Ben-Yishai in order to visualize the instructions for digitization with respect to the patient specific model, further enhancing the co-registration between the electrode locator and the imaging system. 

Regarding claim 5,
Ben-Yishai, as applied with respect to claim 2 above, further teaches wherein the controller is configured to use a measurement image of the measurement target obtained from a medical imaging apparatus as the second shape of the measurement target ([0065] which discloses an MRI model (i.e. measurement image) is the model used as the second shape of the measurement target). 

Regarding claim 10,
Turnbull further teaches wherein the cerebral function measuring device is an electro-encephalograph configured to measure electro-encephalography (EEG) ([0022] which discloses EEG signals that can be acquired by an electrical sensing system 20 and [0003] which discloses Electroencephalography (EEG) is the recording of electrical activity along the scalp. Examiner notes that such an electrical sensing system for measuring EEG signals would necessarily be an electro-encephalograph)

Regarding claim 13,
Ben-Yishai, as applied with respect to claim 5 above, further teaches wherein the medical imaging apparatus is a magnetic resonance imaging (MRI) device ([0065] which discloses the model is  MRI model (i.e. measurement image). Examiner thus notes the medical imaging apparatus is a magnetic resonance imaging (MRI) device in order to procure such a model).; and 
The second shape of the measurement target is a 3D MRI image of the measurement target obtained by the MRI device ([0062] which discloses the model is a three-dimensional model of the image (e.g. MRI model). Examiner notes the model is used as the second shape).

Regarding claim 15,
Turnbull further teaches wherein the controller is further configured to:
Translate a coordinate system corresponding to the MRI device to a coordinate system corresponding to the cerebral function measuring device ([0025] which discloses the co-registering the coordinates, corresponding to electrode locations determined by the electrode locator 26, with the image data from the imaging system 24 into a common spatial coordinate system for the head geometry. Examiner notes that by co-registering the coordinates of the electrode locations (i.e. a coordinate system corresponding to the cerebral function measuring device) and the image data from the imaging system 24 (i.e. a coordinate system corresponding to the MRI device) such a translation from the MRI device to the cerebral function measuring device would necessarily occur)

Regarding claim 16,
Turnbull, as modified, teaches the elements of claim 11 as previously stated. Turnbull further teaches further comprising a magnetic resonance imaging (MRI) device (at least fig. 1 (24) and corresponding disclosure in at least [0023] which discloses the imaging system can be implemented for MRI) configured to obtain a 3D MRI image of the measurement target ([0061] which discloses the images (e.g. MRI images) can be three-dimensional images)
Ben-Yishai further teaches using an obtained 3D MRI image as the second shape of the measurement target ([0062] which discloses the model is a three-dimensional model of the image (e.g. MRI model). Examiner notes the model is used as the second shape).
It would have been obvious to a person having ordinary skill in the art to have used the 3D MRI image obtained from the MRI device of Turnbull as the second shape in order to enhance the registration between the electrode positions to the MRI image obtained by the imaging system, such that the instructions graphical map of the measurement target of which the instructions are presented is the 3D MRI image. 

	Regarding claim 18
Turnbull further teaches wherein the controller is further configured to:
Translate a coordinate system corresponding to the MRI device to a coordinate system corresponding to the cerebral function measuring device ([0025] which discloses the co-registering the coordinates, corresponding to electrode locations determined by the electrode locator 26, with the image data from the imaging system 24 into a common spatial coordinate system for the head geometry. Examiner notes that by co-registering the coordinates of the electrode locations (i.e. a coordinate system corresponding to the cerebral function measuring device) and the image data from the imaging system 24 (i.e. a coordinate system corresponding to the MRI device) such a translation from the MRI device to the cerebral function measuring device would necessarily occur) wherein the cerebral-function measuring device is an electro-encephalograph configured to measure electro-encephalography (EEG) ([0022] which discloses EEG signals that can be acquired by an electrical sensing system 20 and [0003] which discloses Electroencephalography (EEG) is the recording of electrical activity along the scalp. Examiner notes that such an electrical sensing system for measuring EEG signals would necessarily be an electro-encephalograph)


Claims 3, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull and Ben-Yishai as evidenced by Polhemus as applied to claims 2 and 13 above, and further in view of Ben-yishai (US 20170354342 A1), hereinafter Ben-Yishai (2017)
Regarding claim 3,
Turnbull, as modified, teaches the elements of claim 2 as previously stated. Turnbull further teaches wherein the first signal received from the stylus pen includes at least three reference points (Examiner notes that after at least three electrodes have been acquired the first signal would include three reference points (i.e. electrodes)). Turnbull fails to explicitly teach wherein the controller is further configured to generate the 3D model of the first shape of the measurement target by, altering the acquired 3D model based on the at least three reference points. 
Ben (2017), in a similar field of endeavor involving position tracking of the head, further teaches wherein a first signal received from a stylus pen (at least fig. 2 (222 and 204) and corresponding disclosure in at least [0035]-[0036] which discloses tool 222 is a point employed for determining the location of marker and optical detector is attached to medical tool. Examiner notes the combination of elements is considered the stylus pen in its broadest reasonable interpretation) includes at least three reference points ([0039] which discloses the image from the second optical detector 204 is used to determine the position of the marker and the processor has determined the position of the markers 2321, 2322, and 2323 (i.e. at least 3 reference points) using the same process above thus the signal would include the three reference points)
And a controller is further configured to generate the 3D model of the shape of the measurement target by altering the acquired 3D model based on the at least three reference points ([0040] which discloses when the processor has determined at least an initial registration (i.e. using the 3 reference points as disclosed in the previous paragraph [0039]), the processor may render (i.e. generate) the model of the patient in the correct perspective. Examiner notes this would include at least altering the model perspective or orientation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Turnbull, as currently modified, to include altering the acquired 3D model as taught by Ben-Yishai (2017) in order to ensure the model of the patient is rendered with a correct perspective (Ben-Yishai (2017) [0040])


Regarding claims 14 and 17,
Turnbull, as modified, teaches the elements of claims 13 and 16 as previously stated. Turnbull, as modified, fails to explicitly teach wherein the controller is further configured to: alter the 3D MRI image of the measurement target based on the position information received from the stylus pen.
Ben-Yishai (2017) further teaches wherein a controller (at least fig. 2 (214) and corresponding disclosure in at least [0034]) is further configured to:
Alter a 3D MRI image of a measurement target based on position information received from the stylus pen (at least fig. 2 (222 and 204) and corresponding disclosure in at least [0037])([0035]-[0036] which discloses tool 222 is a point employed for determining the location of marker and optical detector is attached to medical tool. [0039] which discloses the image from the second optical detector 204 is used to determine the position of the marker and the processor has determined the position of the markers 2321, 2322, and 2323 (i.e. at least 3 reference points) and [0040] which discloses when the processor has determined at least an initial registration (i.e. using the 3 reference points (and position information thereof) as disclosed in the previous paragraph [0039], the processor may render the model of the patient in the correct perspective. Examiner notes this would include at least altering the model perspective or orientation based on the position information received from the stylus pen)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Turnbull, as currently modified, to include altering the acquired 3D model as taught by Ben-Yishai (2017) in order to ensure the model of the patient is rendered with a correct perspective (Ben-Yishai (2017) [0040])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull and Ben-Yishai as evidenced by Polhemus as applied to claim 2 above and further in view of Cooke (US  20110191084 A1). 
Turnbull, as modified, teaches the elements of claim 2 as previously stated. Turnbull further teaches wherein the first signal received from the stylus pen includes at least three reference points (Examiner notes that after at least three electrodes have been acquired the first signal would include three reference points (i.e. electrodes)).
	Turnbull, as modified, fails to explicitly teach wherein the controller is further configured to, 
Select a model from a plurality of 3D models corresponding to a same type as the measurement target based on an arrangement of the at least three reference points. 
	Cooke, in a similar field of endeavor involving landmark identification on the body, teaches wherein software is configured to, select a model from a plurality of 3D models corresponding to a same type as the measurement target based on an arrangement of at least three reference points ([0075] which discloses once the location of at least two landmarks (which further includes at least three landmarks) is known, software will compare those locations with locations derived from a large database of three dimensional image models and will select a close match as a three dimensional model). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Turnbull, as currently modified, to include selecting a model as taught by Cooke in order to identify a more patient-specific model in an instance where no MRI model directly from the patient exists. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull and Ben-Yishai as evidenced by Polhemus as applied to claim 1 above and further in view of Bojovic et al. (US 20050209525 A1), hereinafter Bojovic. 
Regarding claim 6,
Turnbull, as modified, discloses the elements of claim 1 as previously stated. It is unclear if the controller is further configured to rotate a coordinate system associated with the cerebral-function measuring device such that the guide of the position to be acquired next with the stylus pen is located to a front position of the coordinate system.
Nonetheless, Bojovic in a similar field of endeavor involving model manipulation teaches wherein a controller is configured to rotate a coordinate system such that a particular feature is centered ([0158]-[0159] which discloses a heart model is rotated automatically (e.g. it may center a particular feature and as the model is rotated any information displayed may also be rotated for example the coordinate system)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Turnbull, as currently modified, to include rotating the coordinate system as taught by Bojovic in order to provide a better visualization of the guide of the position to be acquired next by centering it on the model. 
Examiner notes in the modified system the centering of the guide would locate it to the front.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull and Ben-Yishai as evidenced by Polhemus as applied to claim 1 above and further in view of Koivukangas et al. (US 20070032720 A1), hereinafter Koivukangas.
Regarding claim 7,
Turnbull, as modified, teaches the elements of claim 1 as previously stated. Turnbull, as modified, fails to explicitly teach wherein the controller is further configured to change a view of the 3D shape of the measurement target in response to a change in orientation of the stylus pen.
Koivukangas, in a similar field of endeavor involving medical imaging, teaches wherein a controller (at least fig. 1 (102) and corresponding disclosure in at least [0022]) is configured to cause a current orientation of the stylus pen to be displayed as a viewpoint of a 3D shape of a measurement target ([0022] which discloses the control unit is configured to display an orientation view of a three-dimensional medical image model on a display and the location related to the displayed orientation view is adjusted based on a pointing device alignment such as a pen orientation).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Turnbull, as currently modified, to include displaying a current orientation of the stylus pen to be displayed as a viewpoint of the 3D shape as taught by Koivukangas in order to enhance visualization and manipulation of the 3D model by adjusting the position of the pen.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull and Ben-Yisha as evidenced by Polhemus as applied to claim 1 above and further in view of Barnett (US 5967982 A).
Regarding claim 8,
Turnbull, as modified, discloses the elements of claim 1 as previously stated. Turnbull, as modified, fails to explicitly teach wherein the controller is further configured to further include a current position of the stylus pen on the generated screen.
Barnett, in a similar field of endeavor involving pointer device for image registration, teaches wherein a controller is configured to cause a pen point position of a pointer to be at a viewpoint of 3D display (col. 5 lines 22-38 which disclose an image space cursor/trajectory processor (58) generates a cursor indicative of the point of a pointer and further discloses superimposing the cursor and the diagnostic image representation for display. Col. 1 lines 15-20 disclose three dimensional diagnostic image data, thus the cursor is at a viewpoint of 3D display) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include displaying a position of the pointer as taught by Barnett in order to visualize the position of the stylus pen with respect to the model. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turnbull, Ben-Yishai, Pohemus, and Barnett as applied to claim 8 above and further in view of Leitner et al. (US 20040105086 A1), hereinafter Leitner.
Regarding claim 9,
Turnbull, as modified, teaches the elements of claim 8 as previously stated. It would appear that the line of the trajectory of Ben-Yishai. would include a direction in which the stylus pen is to move, however, this is not explicitly disclosed.
Leitner, in a similar field of endeavor involving tracking a pointer, teaches a controller configured to display, on a screen (at least fig. 3A (300) and corresponding disclosure), a direction (at least fig. 3A (308 and 306) and corresponding disclosure) to which a pointer is to move ([0021] which discloses arrows to guide the surgeon in positioning the pointer tip to reach the reference location) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Turnbull, as currently modified, to include displaying a position of the pointer as taught by Barnett in order to visualize where to move the pointer to reach the next markers. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793               
                                   
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793